Citation Nr: 1703571	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA benefits in the calculated amount of $28,592.40.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1994 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a U.S. Department of Veterans Affairs (VA) Regional Office (RO) decision of the Milwaukee, Wisconsin, Committee on Waivers and Compromises (COWC) dated in March 2012, which denied waiver of recovery of the overpayment.  Jurisdiction of the Veteran's claims file continues to reside with the St. Petersburg, Florida, RO.  

In his April 2013 VA Form 9, the Veteran requested a Board videoconference hearing.  The Veteran failed to appear for his hearing and has not submitted a motion to have his hearing rescheduled.  Therefore, the Board will proceed with the adjudication of the claim without a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Beginning February [redacted], 2007, the Veteran received VA benefits to which he was not entitled due to his incarceration in a state prison following conviction of a felony or misdemeanor, resulting in the creation of an overpayment of $28,592.40.  

2.  In December 2008, the RO sent a letter to the Veteran's address of record informing him of the overpayment in the amount of $28,592.40.

3.  The Veteran was significantly at fault in the creation of the overpayment, in failing to notify VA of his incarceration, and his fault outweighs VA's fault in delaying action on the notice received from the prison match indicating his incarceration.  

4.  Although some hardship may result from recoupment of the overpayment, the Veteran was unjustly enriched by the amount of the overpayment, recovery of the debt would not defeat the purpose for which VA benefits are authorized, the Veteran did not detrimentally rely on the erroneous payments, and it has not been otherwise shown to be inequitable to require repayment of the debt by the Veteran.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA benefits in the amount of $28,592.40 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.666 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notification and Assistance

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A (West 2014)) do not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, the RO has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Before his benefits were retroactively terminated, he was told that the proposed termination was based on his failure to report his incarceration, and he was told to submit information if this information was wrong.  The Statement of the Case (SOC) informed him of the regulatory equity and good conscience elements.  Moreover, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  No prejudicial notice error has been shown.  


Waiver of Overpayment

A prison match in March 2008 disclosed that the Veteran was incarcerated in a state prison on February [redacted], 2007, due to conviction of a felony or misdemeanor.  In this regard, VA compensation benefits must be discontinued effective the 61st day of incarceration in a federal, state or local penal institution following conviction for a felony or misdemeanor.  38 C.F.R. § 3.666.  In December 2008, the RO sent a letter informing the Veteran of the overpayment in the amount of $28,592.40.  The Veteran and his representative have argued that the Veteran did not receive this letter.  The Veteran's waiver request was not received until February 12, 2012.  In May 2012, the RO initially denied the waiver on the grounds that the request for a waiver was not timely.  However, the February 2013 SOC considered the Veteran's claim for a waiver on the merits of the Veteran's claim.  Thus, the Board will proceed with the adjudication of the Veteran's claim on the merits.   The Veteran has not disputed the creation of the overpayment, i.e., he has not claimed that he was not imprisoned for the stated period of time or otherwise argued that the debt was not valid.  

Turning to the matter of waiver of recovery of the overpayment, there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are:  (1) whether actions of the debtor contributed to the creation of the debt; (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities; (4) whether recovery of the debt would nullify the objective for which benefits were intended; (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor; and, (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to whether actions of the debtor contributed to the creation of the debt, the Veteran failed to notify VA of his incarceration.  This failure to act led directly to the overpayment.  VA also bears some fault in the creation of the overpayment.  In this regard, the prison match was noted to have been run in March 2008; yet, no action was taken on the information until December 2008.  Had VA taken action earlier, the overpayment would have been reduced.  In balancing these faults, the Board places significant weight on the fact that the Veteran himself never notified VA of the incarceration; VA only learned of it through a prison matching program.  Thus, the Board finds that the Veteran's fault outweighs fault on the part of VA.  

As to financial hardship, the RO began its withholding in March 2009.  The Veteran was incarcerated until November 2011, per the Veteran's own statement.  In February 2012, VA received the Veteran's Financial Status Report.  He reported that his only source of income was VA benefits in the amount of $881.00 per month.  His monthly expenses totalled $641.00.  These expenses are not excessive, and the Board finds that some hardship may result from recoupment of the overpayment.  However, equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  See 38 C.F.R. § 1.965.  Thus, this element must be considered in light of the other elements of equity and good conscience.  

Of particular importance is the element of unjust enrichment.  The Veteran claims that he was not unjustly enriched, but "unjust enrichment" does not mean he was made wealthy.  Instead, "unjust enrichment" means that failure to make restitution (i.e., to pay it back) would result in unfair gain to the Veteran.  38 C.F.R. 
§ 1.965(a)(5).  In February 2012, the Veteran wrote that he did not receive the payments as they were made to a joint account that he shared with his ex-spouse.  She did not inform him of the payments and she took the payments.  In February 2008, the Veteran requested that she be removed from the account.  The Board acknowledges the Veteran's argument.  However, $28,592.40, to which he was not entitled was deposited into his account; thus, he was "unjustly enriched" by this quantifiable amount regardless of who actually spent the money as it was the Veteran's own account.  It has not been shown that recovery of the overpayment would defeat the purpose of VA benefits.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which counteract the Veteran's fault in the creation of the debt, and the unjust enrichment resulting from the Veteran's receipt of $28,592.40, to which he was not entitled.  After weighing all of the above factors, the Board believes that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302.  Thus, even with assuming that the Veteran's request for wavier was timely, the request for waiver of recovery of the debt must be denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b) (West 2014); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








	(CONTINUED ON NEXT PAGE)

ORDER

Waiver of recovery of the overpayment of VA pension benefits in the amount of $28,592.40, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


